Title: Instructions to Aaron Willard and Moses Child, 24 November 1775
From: Washington, George
To: Willard, Aaron,Child, Moses



[Cambridge, 24 November 1775]

The Honourable, the Continental Congress, having lately passed a Resolve, contained in the following words, to wit.
“That two persons be sent at the Expence of these Colonies to novascotia, to inquire into the state of that Colony, the disposition of the Inhabitants towards the American cause, & the Condition of the Fortifications, Docks, Yards, the Quantity of Artillery & Warlike stores, & the number of Soldiers, Sailors & Ships

of War there, & Transmit the earliest Intelligence to General Washington.[”]
I do hereby Constitute & appoint you the said Aaron Willard, Esqr.—to be one of the persons to Undertake this business; And as the season is late, & this a work of Great Importance, I intreat & request that you will use the utmost dispatch, attention & fidelity in the Executi⟨on⟩ of it—The necessity of acting with a proper degree of caution & secrecy is too apparent to need recommendatio⟨n.⟩
You will keep an Account of your Expences & upon your return will be rewarded in a suitable ma⟨nner⟩ for the fatigue of your Journey & the services you render your Country by Conducting & discharging this Business with expedition & fidelity. Given under my Hand this 24 day of Nov. 1775.
